UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


SHARADI.BHATNAGAR,                               )
                                                 )
            Plaintiff,                           )
                                                 )
                    v.                           )    Civil Case No. 11-2281 (RJL)
                                                 )
SUNRISE SENIOR LIVING, INC.,                     )
                                                 )
            Dekndant                             )
                                           ~
                                   ORDER
                               Marchgp2ol3 [# 9]

      For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

      ORDERED that defendant Sunrise Senior Living, Inc.'s Motion for Summary

Judgment[# 9] is GRANTED; and it is further

      ORDERED that plaintiffs complaint is DISMISSED.

      SO ORDERED.




                                              United States District Judge